ORDER

PER CURIAM.
Taylor pleaded guilty on April 4, 2000 of second degree assault, § 565.060 RSMo 2000, and armed criminal action, § 571.015, RSMo 2000. The appellant was ordered to *55return on June 6, 2000 for sentencing; but failed to appear. A capias warrant was issued for his arrest. He was apprehended on September 27. On October 6 he was sentenced to five years on the assault charge and three years on the armed criminal action charge to be served concurrently.
Taylor filed a Rule 24.035 motion, alleging ineffective assistance of counsel in that his plea counsel told him that he would be released on parole in approximately eight months and failed to mention that the mandatory minimum amount of time to serve on an armed criminal action conviction is three years. After finding that the escape rule applied and that the appellant did not have a factual or legal basis to support his claim, the court denied the Rule 24.035 motion without an evidentiary hearing. Taylor now appeals, arguing that the motion court erred in not giving him a hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Because an extended opinion would serve no jurisprudential purpose the judgment is affirmed in accordance with Rule 84.16(b).